Case 2:19-cv-00040-JRG-RSP Document 174-1 Filed 12/20/19 Page 1 of 1 PageID #: 2790



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION



    IMPLICIT, LLC,                                       Civil Action No. 2:19-cv-40-JRG-RSP
                Plaintiff,                                           LEAD CASE
         v.

    IMPERVA, INC.,
               Defendant.

    IMPLICIT, LLC,                                       Civil Action No. 2:19-cv-37-JRG-RSP
                Plaintiff,
         v.

    JUNIPER NETWORKS, INC.,
               Defendant.



                ORDER GRANTING DEFENDANT JUNIPER NETWORKS, INC.’S
               MOTION TO STAY PENDING DECISION ON TRANSFER MOTIONS

              Before the Court is Defendant Juniper Networks, Inc.’s Motion to Stay Pending Decision

   on Transfer Motions. The Court, having considered same, is of the opinion the motion should be

   GRANTED.




   10777751                                        -1-
